Citation Nr: 1621906	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  07-30 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for hypertension as secondary to service-connected lumbar spine strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1988 to January 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2010, the Veteran testified at a video conference Board hearing, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Virtual VA contains records duplicative of those in VBMS or irrelevant to the issue on appeal.

In April 2011 the Board denied service connection for hypertension on a direct basis and remanded the issue of entitlement to service connection for hypertension as secondary to the service-connected lumbar spine disability to the Agency of Original Jurisdiction (AOJ).  In March 2013 the Board denied service connection for high cholesterol and again remanded the matter of service connection for hypertension as secondary to the service-connected lumbar spine strain to the AOJ.  This matter was again remanded in November 2013, and in February 2015.  

In December 2015, the Board sought a medical expert opinion from the Veterans Health Administration (VHA). Such an opinion was provided in February 2016.  In February 2016, the Veteran was notified of the medical opinion and provided 60 day in which to send in additional evidence or argument.  The Veteran did not respond.  The Veteran's representative submitted an appellate brief in April 2016.  Accordingly, this issue may now be adjudicated. 



FINDING OF FACT

The most probative of record demonstrates that hypertension was not caused or aggravated by the service-connected lumbar strain.  


CONCLUSION OF LAW

The criteria for an award of service connection for hypertension have not been met on a secondary basis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In service connection claims, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the RO provided the Veteran with a notification letter in September 2007, prior to the initial decision on the claim.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

Next, the duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded multiple VA examinations and opinions in January 2008, May 2011, July 2013, March 2014, March 2015, May 2015 and February 2016 that, taken together, are fully adequate to decide the claims as they address the relevant evidence of record and provide opinions regarding each of the Veteran's theories of secondary service connection.  

Additionally, the claim was remanded in April 2011, March 2013, November 2013, and February 2015, and a VHA was obtained in December 2015.  In April 2011 the Board remanded the secondary claim for an opinion that considered whether the Veteran's back medication caused his hypertension and to specifically consider the Veteran's physician's recommendation that he discontinue a medication in March 2010 as the medication could be linked to his hypertension.  In March 2013 the Board remanded the issue to obtain an opinion whether the Veteran's diagnosed hypertension was aggravated by his service connected lumbar spine strain and whether the Veteran's lack of exercise aggravated his diagnosed hypertension.  In February 2015, the Board remanded for an opinion that addressed whether the Veteran's back pain medications aggravated hypertension, that applied the correct legal standard, and that addressed certain evidence.  The initial remands requested VA examinations as well as clarifying opinions regarding whether the Veteran's hypertension was caused by, and then aggravated by, his service-connected lumbar strain; specifically, his use of medication and lack of exercise.  Examinations responsive to the remand requests were eventually accomplished.  Additionally, all requested records were obtained.  As such, the Board finds that there has been substantial compliance with the terms of the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Additionally, the Veteran testified at a July 2010 Board hearing.  A Veterans Law Judge who conducts a hearing must fulfill two duties under 38 C.F.R. 
§ 3.103(c)(2) (2015).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2010 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the presence and etiology of hypertension.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


Entitlement to Service Connection for Hypertension as Secondary to Service-Connected Lumbar Spine Strain

The Veteran asserts that his hypertension results from his service-connected lumbar spine disability.  Specifically, he reports that the medication he takes for his lumbar spine strain is what caused or aggravated his current diagnosis of hypertension.  The Board notes that in the April 2011 remand of the matter, the Board decided the issue of hypertension on a direct basis.  Therefore, as this issue has already been adjudicated by the Board, it will not address it any further and turns to whether service connection can be granted on a secondary basis.  

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

Here, the Veteran is service connected for a lumbar spine strain.  Additionally, hypertension has been diagnosed.  The issue is therefore, whether the Veteran's hypertension was caused or aggravated by this disability; specifically, his medical treatment for such or his inability to exercise due to such.  

At a January 2008 examination, the examiner opined that it was less likely than not that the Veteran's hypertension was caused by his service connected lumbar strain either directly or indirectly, due to a decreased level of exercise.  In so finding, the examiner indicated that the decreased level of physical exercise to which the Veteran ascribed the development of hypertension to, was not adequate in itself to cause the complex syndrome involved in hypertension.  The examiner noted how, although sometimes hereditary in nature, the etiology of hypertension is generally unknown.  He noted that environmental factors such as dietary changes, obesity, stress and inactivity seem to act only in genetically susceptible persons.  

In a May 2011 clarifying opinion, a VA examiner concluded that the Veteran's hypertension was not caused by medication taken for his low back pain.  The examiner noted the following: that the Veteran injured his back during service in 1989 and was placed on an NSAID; that the Veteran's blood pressure remained normal (108/70); and that in 2005 he started taking Piroxicam, 20 milligrams daily, which did not increase his hypertension.  The examiner noted that hypertension began insidiously in 2005-2006 while the Veteran was on Vicodin and Flexeril.  The examiner also noted that should NSAIDs cause fluid retention or renal impairment with hypertension, both would subside once the medication was discontinued.  The examiner concluded that as the Veteran's hypertension had continued, it was more likely than not genetically induced and that his weight variability did not influence his blood pressure readings.  

In a July 2013 clarifying opinion, another VA examiner concluded that the Veteran's hypertension was less likely as not aggravated by the NSAIDs that he was prescribed for his service connected lumbar spine strain.  The examiner stated that the medications may cause side effects such as gastrointestinal bleeding and fluid retention, but not hypertension.  

In a subsequent March 2014 clarifying opinion, another VA examiner determined that the Veteran's hypertension was not at least as likely as not aggravated beyond its natural progression by the service-connected lumbar spine strain.  In so finding, the examiner explained that essential hypertension is, by definition, a condition without a specific etiology.  If it were due to a specific medication, then discontinuance of the inciting drug would be expected to cause a resolution of the hypertension and result in no further need for medication to treat it, but this was not the case here.  He further noted that there was no evidence in the medical literature to support a permanent aggravation of hypertension due to NSAIDs, or specifically to Piroxicam.  Furthermore, he explained that there was no evidence in the record that the Veteran was prohibited from all forms of exercise and no evidence that exercise would have changed the course of his hypertension.  The examiner stated that a progressively elevated blood pressure is completely (100 percent) consistent with the natural course expected in essential hypertension with aging.  

In March and May 2015 opinions, the VA examiner restated his opinion from February 2015, concluding again that the Veteran's lack of exercise could have contributed to his hypertension, but finding that there was no evidence that the Veteran was unable to exercise at all due to his lumbar disability.  

In February 2016 an internal medicine specialist found that the Veteran's hypertension was less likely than not aggravated by treatments given for his lumbar strain, and that it was less likely than not that lack of exercise was responsible for any aggravation of hypertension.  Specifically, the examiner reported that he reviewed all the Veteran's records and medical literature.  He addressed the Veteran's diagnosis of hypertension as well as his March 2010 treatment record showing an elevation of blood pressure, and then the October 2010 record showing a reduction of that elevation after a change in medication.  The examiner noted that while the majority of individuals taking NSAIDs will experience no change in their blood pressure, such medications may cause an elevation in blood pressure to a variable degree, higher in individuals who are already hypertensive.  Of particular note, the examiner stated that such changes were thought to be related to fluid retention and are further understood to be temporary.  The examiner further found that such changes generally resolve upon discontinuing any such medications.  In consideration of such temporary changes, the examiner noted it was therefore standard for a physician who noted any elevation of blood pressure in a patient taking any NSAIDs to discontinue the medication.  Furthermore, the examiner found that on discontinuing the medication Piroxicam, any blood pressure response should abate as the medication is excreted, thereby indicating that any chronic hypertensive problem which continued after the cessation of the medication was likely not due to the medication.  

Moreover, the examiner found that the Veteran's hypertension was less likely than not permanently aggravated by any lack of exercise due to the Veteran's lumbar spine strain.  He noted that clinical hypertension was a complex syndrome, of which elevation in blood pressure readings involves interplay of multiple factors.  He noted that while exercise is a variable tool in treatment of hypertension and supported by current literature, there was no evidence in the records reviewed that the Veteran had a substantial disability preventing him from the benefit of physical exercise.  In coming to this conclusion, the examiner noted that he had considered all the Veteran's medication, including NSAIDs, muscle relaxants, Vicodin, Tramadol and Methyl Salicylate.  In support of his opinion, the examiner further referenced medical literature in the Veteran's claims file, including the UpToDate articles on the connection between NSAIDs and hypertension.  

The Board finds that the most probative evidence of record demonstrates that the Veteran's hypertension is not caused or aggravated by his lumbar strain, to include the medications taken or any lack of exercise due to the disability.  The January 2008, May 2011, and February 2016 opinions were provided upon thorough review of the Veteran's claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Additionally, the examiners provided supporting explanations for his opinions.  The Board thus affords significant probative value to these opinions, or the part of the opinions not found inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  

The Veteran has asserted that his hypertension is due to his medication for his lumbar spine strain and his lack of ability to exercise.  See statements in August 2007, April 2008, October 2009, January 2010; July 2010 Board Hearing Transcript p. 10.  To the extent that the Veteran believes that the service-connected lumbar spine strain medications and resulting lack of exercise has caused or aggravated his hypertension, he is not competent to provide such an etiological opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  This is because the determining the etiology, including causation and aggravation, of an internal medical condition such as hypertension, is a complex medical determination for which the Veteran is not qualified.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, any testimony in this regard is outweighed by the specific findings of the VA examiners. 

As such, the criteria for secondary service connection have not been met and the Veteran's claim is denied.


ORDER

Entitlement to service connection for hypertension as secondary to service-connected lumbar spine strain is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


